Plaintiffs’ present action, which seeks to recover money for expenses they claimed should have been deducted from the amount awarded to defendant in a prior action (Nahzi v Lieblich, *64069 AD3d 427 [1st Dept 2010], lv denied 15 NY3d 703 [2010]), is barred by res judicata (see Parker v Blauvelt Volunteer Fire Co., 93 NY2d 343, 347 [1999]) and collateral estoppel (see Gramatan Home Invs. Corp. v Lopez, 46 NY2d 481, 485 [1979]). In the prior litigation, plaintiffs had the opportunity to raise the issue of additional expenses that they allege should have been deducted from defendant’s award of 25% of the proceeds from the sale of property owned by defendant corporation. The individual plaintiffs, who are shareholders of the corporate defendant, failed either to raise this issue or to do so in a procedurally proper manner.
We have considered plaintiffs’ remaining arguments and find them unavailing. Concur — Mazzarelli, J.E, Sweeny, Renwick, Richter and Román, JJ.